Judge Walker
concurring in part and dissenting in part.
I respectfully dissent from that part of the majority opinion which grants plaintiff a new trial as to defendant Thompson.
In the case of Galloway v. Lawrence, 266 N.C. 245, 145 S.E.2d 861 (1966), our Supreme Court determined that the trial judge expressed an opinion as to some of the evidence favorable to the defendant physician. Also, the trial judge, in the presence of the jury, found the defendant physician to be an expert in surgery. In granting a new trial, the Supreme Court held that the comments by the trial judge concerning the admissibility of the evidence and the finding in the presence of the jury that the defendant physician was an expert in surgery were impermissible expressions of opinion prejudicial to the plaintiff. However, the Court concluded there was no error in permitting the defendant to testify as an expert witness.
Here, defendant Thompson, without objection, testified as to his background, training and experience in the field of psychiatry. In the presence of the jury, the trial court found defendant Thompson to be an expert in the field of psychiatry. I conclude that such finding does not constitute prejudicial error.